DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .
	The Office acknowledges response filed 09/23/2022.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9, 12-15, & 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy (US 2018/0126527 A1) in view of Smolinski (US 2005/0194419 A1).
Regarding claim 8, Pomeroy teaches a fastener driver (Fig 1A, #10) comprising:
a housing (Fig 1A, #66);
a cylinder (Fig 1B, #22/#34/#44) disposed within the housing (See ¶ [0027] - "As shown in FIG. 1A, the fastener driver 10 may include an outer housing 66 having a cylinder support portion 68 in which the gas cylinder assembly 22 may be at least partially positioned...");
a piston (#36) positioned and moveable within the cylinder (See ¶ [0024] - "...The fastener driver 10 further includes a gas cylinder assembly 22 removably coupled to a mounting plate 30 of an internal frame structure 26 (i.e., housing), as shown in FIGS. 3-4. With reference to FIGS. 5-7, the gas cylinder assembly 22 includes an inner piston cylinder 34 and a moveable piston 36 positioned within the inner cylinder 34...");
a driver blade (Fig 6, #38) including a body (See Fig 6, #38 illustrating that the driver blade has a blade body) defining a first end (See Fig 5, #40), a second end (Fig 5, #42) opposite the first end (See Fig 5 illustrating that the second end {#42} is opposite the first end {#40}), and a plurality of teeth (See Fig 6, #52/#54) between the first and second ends (See Fig 6 illustrating that the teeth are positioned between the identified first and second end), wherein the first end of the driver blade is configured to be attached to the piston (See ¶ [0024] - "...The fastener driver 10 further includes a driver blade 38 that is attached to the piston 36 via a threaded end 40 (FIG. 5) and moveable therewith..."), wherein the driver blade is moveable with the piston from a first position (See Fig 6 for the first position of the driver blade {#38}) toward a second position (See Fig 7 for the second position of the driver blade {#38}) along a longitudinal axis during a fastener driving operation (See Fig 6, #A for the axis upon which the fastener driving operation {shown from Figs 6-7} takes place); and
a nosepiece (Fig 2, #14) at least partially defining a fastener driving track through which fasteners are driven (See annotated Fig 6 below illustrating the fastener driving track);

    PNG
    media_image1.png
    483
    483
    media_image1.png
    Greyscale

Figure 1. Annotated Fig 6 illustrating the nosepiece assembly with a fastener driving track.

wherein the teeth and the first end of the driver blade each have a thickness defined in a direction transverse to the longitudinal axis, (See Fig 6 illustrating that the teeth {#52/#54} and the first end {Fig 5, #40} have a thickness defined in a direction transverse to the longitudinal axis).
	However, Pomeroy does not specifically teach that the thickness of the first end of the driver blade and the thickness of the teeth are uniform; or wherein a total length of the fastener driver as measured between a distal end of the nosepiece and a distal end of the cylinder is less than 11.4 inches (289.6 mm).
	Smolinski teaches wherein the thickness of the driver blade is uniform (See Figs 2-4 illustrating a driver blade {#10} with a uniform thickness {#T in Fig 3} across the entire length of the driver blade).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Smolinski to modify the driver blade such that the thickness of the driver blade (including the thickness of the first end and the teeth) is of a uniform thickness, with the motivation that such a design is simpler and cheaper than the design disclosed by Pomeroy (wherein the first end is threaded) – requiring less machining (as for the threads and a tapered edge) and therefore less energy and time to achieve a useable driver blade.
However, Pomeroy in view of Smolinski does not specifically teach wherein a total length of the fastener driver as measured between a distal end of the nosepiece and a distal end of the cylinder is less than 11.4 inches (289.6 mm).
	At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the total length of the driver blade, as measured between the distal end of the nosepiece and the distal end of the cylinder, to be less than 11.4 inches because Applicant has not disclosed that this specific driver blade length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the driver blade length as illustrated by Pomeroy (or as taught by Pomeroy in view of Smolinski) because it appears that the driver blade of Pomeroy or Pomeroy in view of Smolinski performs the same function of driving the fastener without the specifically disclosed length of less than 11.4 inches. Further, it would only require routine skill for one of ordinary skill in the art to either length or shorten the total length of the fastener driver to reach the as-claimed limitations, without compromising the functionality of the tool as a whole. Therefore, it would have been an obvious matter of design choice to modify Pomeroy to obtain the invention as specified in claim 8.

Regarding claim 9, Pomeroy further teaches wherein the fastener driver further includes a lifter assembly (Fig 6, #56) configured to engage the teeth and move the driver blade from the second position toward the first position (See ¶ [0026] - "...The lifting assembly 48 further includes a pinion 55 drivingly coupled to a lifter 56 having three bearings 58 positioned circumferentially about the lifter 56. The bearings 58 are configured to engage the first teeth 52 as the lifter 56 rotates to move the driver blade 38 to the ready position (FIG. 6)...").

Regarding claim 12, Pomeroy does not specifically teach wherein the first end of the driver blade includes an aperture defined therein, and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston.
	Smolinski teaches wherein the first end of the driver blade includes an aperture defined therein (See Figs 2 & 4 illustrating that the first end {#16} of the driver blade {#10} includes an aperture {#66'}), and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston (See Fig 1 illustrating a pin {#68} used to connect the driver blade {#10} to the piston {#4}. See further ¶ [0030] - "Head 16 fits within recess 38 for coupling with piston 4. In one embodiment, head 16 includes a hole 66 for receiving a pin 68 extending through piston stem 36 and hole 66, see FIG. 1. ").
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Smolinski to replace the threaded end of the driver blade of Pomeroy with an end including an aperture for connecting to the piston via a fastener, with the motivation that doing so allows for the removal of the driver blade for either routine maintenance or replacement of the blade, as recognized by Smolinski in ¶ [0030].

Regarding claim 13, Pomeroy teaches a fastener driver (Fig 1A, #10) comprising:
a housing (Fig 1A, #66);
a cylinder (Fig 1B, #22/#34/#44) disposed within the housing (See ¶ [0027] - "As shown in FIG. 1A, the fastener driver 10 may include an outer housing 66 having a cylinder support portion 68 in which the gas cylinder assembly 22 may be at least partially positioned...");
a piston (#36) positioned and moveable within the cylinder (See ¶ [0024] - "...The fastener driver 10 further includes a gas cylinder assembly 22 removably coupled to a mounting plate 30 of an internal frame structure 26 (i.e., housing), as shown in FIGS. 3-4. With reference to FIGS. 5-7, the gas cylinder assembly 22 includes an inner piston cylinder 34 and a moveable piston 36 positioned within the inner cylinder 34...");
a driver blade (Fig 6, #38) including a body (See Fig 6, #38 illustrating that the driver blade has a blade body) defining a first end (See Fig 5, #40), a second end (Fig 5, #42) opposite the first end (See Fig 5 illustrating that the second end {#42} is opposite the first end {#40}), and a plurality of teeth (See Fig 6, #52/#54) between the first and second ends (See Fig 6 illustrating that the teeth are positioned between the identified first and second end), wherein the first end attaches to the piston (See ¶ [0024] - "...The fastener driver 10 further includes a driver blade 38 that is attached to the piston 36 via a threaded end 40 (FIG. 5) and moveable therewith..."), wherein the driver blade is moveable with the piston from a first position (See Fig 6 for the first position of the driver blade {#38}. See further ¶ [0024]) toward a second position (See Fig 7 for the second position of the driver blade {#38}) along a longitudinal axis during a fastener driving operation (See Fig 6, #A for the axis upon which the fastener driving operation {shown from Figs 6-7} takes place);
a nosepiece (Fig 2, #14) at least partially defining a fastener driving track through which fasteners are driven (See annotated Fig 6 above in the rejection of claim 8 {Figure 1} illustrating the fastener driving track); and
a lifter assembly (Fig 6, #56) configured to engage the teeth, wherein a single revolution of the lifter assembly sequentially engages the plurality of teeth (See Figs 6/7) to move the driver blade from the second position to the first position (See ¶ [0026] - "...The lifting assembly 48 further includes a pinion 55 drivingly coupled to a lifter 56 having three bearings 58 positioned circumferentially about the lifter 56. The bearings 58 are configured to engage the first teeth 52 as the lifter 56 rotates to move the driver blade 38 to the ready position (FIG. 6)...").
Pomeroy does not specifically teach wherein the first end of the driver blade includes an aperture defined therein, and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston.
	Smolinski teaches wherein the first end of the driver blade includes an aperture defined therein (See Figs 2 & 4 illustrating that the first end {#16} of the driver blade {#10} includes an aperture {#66'}), and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston (See Fig 1 illustrating a pin {#68} used to connect the driver blade {#10} to the piston {#4}. See further ¶ [0030] - "Head 16 fits within recess 38 for coupling with piston 4. In one embodiment, head 16 includes a hole 66 for receiving a pin 68 extending through piston stem 36 and hole 66, see FIG. 1. ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Smolinski to replace the threaded end of the driver blade of Pomeroy with an end including an aperture for connecting to the piston via a fastener, with the motivation that doing so allows for the removal of the driver blade for either routine maintenance or replacement of the blade, as recognized by Smolinski in ¶ [0030].
	However, Pomeroy in view of Smolinski does not specifically teach wherein a total length of the fastener driver as measured between a distal end of the nosepiece and a distal end of the cylinder is less than 11.4 inches (289.6 mm).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the total length of the driver blade, as measured between the distal end of the nosepiece and the distal end of the cylinder, to be less than 11.4 inches because Applicant has not disclosed that this specific driver blade length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the driver blade length as illustrated by Pomeroy (or as taught by Pomeroy in view of Smolinski) because it appears that the driver blade of Pomeroy or Pomeroy in view of Smolinski performs the same function of driving the fastener without the specifically disclosed length of less than 11.4 inches. Further, it would only require routine skill for one of ordinary skill in the art to either length or shorten the total length of the fastener driver to reach the as-claimed limitations, without compromising the functionality of the tool as a whole. Therefore, it would have been an obvious matter of design choice to modify Pomeroy to obtain the invention as specified in claim 13.

Regarding claim 14, Pomeroy further teaches wherein the teeth and the first end of the driver blade each have a thickness defined in a direction transverse to the longitudinal axis (See Fig 6 illustrating that the teeth {#52/#54} and the first end {Fig 5, #40} have a thickness defined in a direction transverse to the longitudinal axis).
However, Pomeroy does not specifically teach wherein the first end of the driver blade includes an aperture defined therein, and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston.
	Smolinski teaches wherein the first end of the driver blade includes an aperture defined therein (See Figs 2 & 4 illustrating that the first end {#16} of the driver blade {#10} includes an aperture {#66'}), and wherein the aperture is sized to receive a fastener to attach the driver blade to the piston (See Fig 1 illustrating a pin {#68} used to connect the driver blade {#10} to the piston {#4}. See further ¶ [0030] - "Head 16 fits within recess 38 for coupling with piston 4. In one embodiment, head 16 includes a hole 66 for receiving a pin 68 extending through piston stem 36 and hole 66, see FIG. 1. ").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy to incorporate the teachings of Smolinski to replace the threaded end of the driver blade of Pomeroy with an end including an aperture for connecting to the piston via a fastener, with the motivation that doing so allows for the removal of the driver blade for either routine maintenance or replacement of the blade, as recognized by Smolinski in ¶ [0030].

Regarding claim 15, Pomeroy further teaches wherein the nosepiece includes a longitudinal guide groove in which the fasteners are received, and wherein the longitudinal guide groove at least partially defines a fastener driving track (See annotated Fig 6 below illustrating the longitudinal guide groove in which the fasteners are positioned, along with an identified fastener driving track).

    PNG
    media_image2.png
    483
    483
    media_image2.png
    Greyscale

Figure 2. Annotated Fig 6 illustrating the nosepiece assembly with a longitudinal guide groove defining the fastener driving track.

Regarding claim 19, Pomeroy further teaches wherein when the driver blade is in the second position, the driver blade partially overlaps with a portion of the nosepiece (See Fig 7 illustrating the driver blade, in the second position, overlapping with the nosepiece portion), and a ratio of a length from a crown of one of the fasteners to a distal end of the nosepiece to the total length of the fastener driver is less than 25% (See Fig 7 illustrating that the driver blade, in the second position, drives the fastener from the nosepiece - meaning that the claimed length ratio is 0%).

Regarding claim 20, Pomeroy does not specifically teach wherein a total length of the fastener driver as measured between a distal end of the nosepiece and a distal end of the cylinder is about 10.4 inches (263.3 mm).
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the total length of the driver blade, as measured between the distal end of the nosepiece and the distal end of the cylinder, to be less than 11.4 inches because Applicant has not disclosed that this specific driver blade length provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the driver blade length as illustrated by Pomeroy (or as taught by Pomeroy in view of Smolinski) because it appears that the driver blade of Pomeroy or Pomeroy in view of Smolinski performs the same function of driving the fastener without the specifically disclosed length of less than 11.4 inches. Further, it would only require routine skill for one of ordinary skill in the art to either length or shorten the total length of the fastener driver to reach the as-claimed limitations, without compromising the functionality of the tool as a whole. Therefore, it would have been an obvious matter of design choice to modify Pomeroy to obtain the invention as specified in claim 20.

Claims 10-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pomeroy in view of Smolinski, and in further view of Saurenman (US 3,087,162 A1).
Regarding claim 10, Pomeroy in view of Smolinski teaches a driver blade, however they do not specifically teach wherein the driver blade includes an elongated recess extending along a surface of the driver blade facing the nosepiece, and wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove.
	Saurenman teaches wherein the driver blade includes an elongated recess (See Fig 3 illustrating a driver blade {#17} with an elongated recess {see the middle of the driver blade}) extending along a surface of the driver blade facing the nosepiece (See Figs 3 & 4 {wherein the driver blade rails #71' fit into openings #72 shown in Fig 4} illustrating that the recess extends along a surface of the blade {see Fig 3} facing the nosepiece), and wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove (See annotated Fig 4 below illustrating the parallel guide ribs, and the guide groove defining an extension of the guide groove).

    PNG
    media_image3.png
    372
    442
    media_image3.png
    Greyscale

Figure 3. Annotated Fig 4 illustrating guide ribs and a guide groove.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy in view of Smolinski to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 11, Pomeroy in view of Smolinski does not specifically teach wherein in the first position of the driver blade, an upper portion of the fastener within the fastener driving track is received between the parallel guide ribs and a lower portion of the fastener is received in the guide groove, and wherein when the driver blade is in the second position, the parallel guide ribs are at least partially received within the elongated recess in the driver blade.
	Saurenman teaches wherein in the first position of the driver blade, an upper portion of the fastener within the fastener driving track is received between the parallel guide ribs and a lower portion of the fastener is received in the guide groove (See Fig 3 illustrating that the fasteners are received between the guide ribs. See further col 5, lines 54-63), and wherein when the driver blade is in the second position, the parallel guide ribs are at least partially received within the elongated recess in the driver blade (See col 5, lines 39-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy in view of Smolinski to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 16, Pomeroy in view of Smolinski teaches a driver blade, however, they do not specifically teach wherein the driver blade includes an elongated recess extending along a surface of the driver blade facing the nosepiece, and wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove.
	Saurenman teaches wherein the driver blade includes an elongated recess (See Fig 3 illustrating a driver blade {#17} with an elongated recess {see the middle of the driver blade}) extending along a surface of the driver blade facing the nosepiece (See Figs 3 & 4 {wherein the driver blade rails #71' fit into openings #72 shown in Fig 4} illustrating that the recess extends along a surface of the blade {see Fig 3} facing the nosepiece), and wherein the nosepiece includes parallel guide ribs extending from an interior surface of the nosepiece, thereby defining an extension of the guide groove (See annotated Fig 4 below illustrating the parallel guide ribs, and the guide groove defining an extension of the guide groove).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy in view of Smolinski to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 17, Pomeroy in view of Smolinski does not specifically teach wherein in the first position of the driver blade, an upper portion of the fastener within the fastener driving track is received between the parallel guide ribs and a lower portion of the fastener is received in the guide groove, and wherein when the driver blade is in the second position, the parallel guide ribs are at least partially received within the elongated recess in the driver blade.
	Saurenman teaches wherein in the first position of the driver blade, an upper portion of the fastener within the fastener driving track is received between the parallel guide ribs and a lower portion of the fastener is received in the guide groove (See Fig 3 illustrating that the fasteners are received between the guide ribs. See further col 5, lines 54-63), and wherein when the driver blade is in the second position, the parallel guide ribs are at least partially received within the elongated recess in the driver blade (See col 5, lines 39-53).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy in view of Smolinski to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Regarding claim 18, Pomeroy in view of Smolinski does not specifically teach wherein when the driver blade is in the second position, the driver blade partially overlaps with the guide ribs, thereby allowing a first portion of the fastener to be received in the guide ribs and a lower, second portion of the fastener to be received in the guide groove.
	Saurenman teaches wherein when the driver blade is in the second position, the driver blade partially overlaps with the guide ribs (See Fig 3), thereby allowing a first portion of the fastener to be received in the guide ribs and a lower, second portion of the fastener to be received in the guide groove (See col 5, lines 39-53).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pomeroy in view of Smolinski to incorporate the teachings of Saurenman to include an elongated recess extending along a surface and parallel guide ribs located within the nosepiece assembly with the motivation of providing a guiding structure to ensure that the driving blade stays on a pre-defined course; see Saurenman col 5, lines 39-53.

Response to Applicant’s Arguments/Remarks
The Applicant’s arguments, see Pgs 6-7 of Applicant Arguments/Remarks, filed 09/23/2022, with respect to the rejection of claim 8 under 35 USC 103 have been fully considered and are persuasive. Therefore, the previous rejection over Pomeroy alone has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pomeroy in view of Smolinski to teach the claim limitations in question – specifically the thickness of the driver blade being uniform.
The Applicant’s arguments, see Pgs 8-10 of Applicant Arguments/Remarks, filed 09/23/2022, with respect to the rejection of claims 12 & 13 under 35 USC 103 have been fully considered and are persuasive. Therefore, the previous rejection over Pomeroy alone has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Pomeroy in view of Smolinski to teach the claim limitations in question – specifically the first end of the driver blade including an aperture for attachment to the piston via a fastener.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB A SMITH/Examiner, Art Unit 3731